UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                No. 98-60554
                              Summary Calendar


                      PRIDE OFFSHORE, INC., EMPLOYER;
           SIGNAL MUTUAL INDEMNITY ASSOCIATION LIMITED, CARRIER;

                                                              Petitioners,

                                     v.

                               JIMMY ROGERS;
            DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS,
                         U.S. DEPARTMENT OF LABOR;

                                                              Respondents,


                      Petition for Review of an Order
                        of the Benefits Review Board
                                  (98-1410)


                               July 23, 1999

Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

               This is an appeal from an order of the Benefits Review

Board (“BRB”) dismissing an appeal from an Administrative Law Judge

(“ALJ”) for lack of jurisdiction.         We affirm the decision of the

BRB.

                                     I.

               The facts pertinent to this appeal are as follows:

       1.      On June 9, 1998, the ALJ filed his order disposing of the
               merits of the underlying dispute with the Office of the
               Deputy Commissioner.


       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     2.      On June 23, 1998 – 14 calendar days after the order was
             filed   –   the   petitioners  filed   a   motion   for
             reconsideration with the ALJ.

     3.      On July 9, 1998, the petitioners appealed the ALJ’s
             original benefits decision to the BRB. This appeal was
             designated No. 98-1335.

     4.      On July 10, 1998, the ALJ filed an order dismissing the
             petitioners’ motion for reconsideration as untimely.

     5.      On July 21, 1998, the petitioners filed a second appeal
             with the BRB – No. 98-1410.        In this appeal, the
             petitioners sought review of the ALJ’s original decision
             awarding benefits and the second order dismissing the
             petitioners’ motion for reconsideration as untimely.

     6.      On August 4, 1998, the BRB issued an order dismissing the
             petitioners’ second appeal, No. 98-1410, for lack of
             jurisdiction due to the untimely filing of the motion for
             reconsideration. The appeal of the merits of the ALJ’s
             benefit decision, No. 98-1335, remains pending before the
             BRB.

                                       II.

             This   is   an   appeal   from   No.   98-1410,   which   the   BRB

dismissed for lack of jurisdiction.                 Citing Fed. R. Civ. P.

81(a)(6) and 6(a), the petitioners argue that their motion for

reconsideration was timely filed.            Under the computation method of

Rule 6(a), intermediate weekends and holidays are excluded from the

computation period when the prescribed time period is less than 11

days.     A motion for reconsideration of an ALJ’s decision awarding

benefits must be filed within 10 days pursuant to 20 C.F.R. §

802.206(b)(1).      If, however, Rule 6(a) applies, the petitioners’

motion for reconsideration would be timely.

             Unfortunately for the petitioners, the Code of Federal

Regulations explicitly sets forth the means of computing time

periods in actions before the BRB.            In Bogdis v. Marine Terminals


                                        2
Corp., 23 BRBS 136, 138 n.1 (1989), the BRB applied 20 C.F.R. §

802.221(a)       to    calculate    the        timeliness      of     a    motion      for

reconsideration and to determine whether the filing of the motion

for reconsideration tolled the time period for filing a notice of

appeal.       The BRB ruled that § 802.221(a) governed the computation

of     the     time    period   prescribed            for    filing       motions      for

reconsideration under 20 C.F.R. 802.206(b)(1). See Bogdis, 23 BRBS

at 138 (discussing calculation of time period). The application of

§ 802.221(a) to the filing of motions for reconsideration comports

with the regulation’s plain language.                  See 20 C.F.R. § 802.221(a)

(“In computing any period of time prescribed or allowed by these

rules . . . .).        Accordingly, the petitioners had until June 19,

1998, to file a timely motion for reconsideration. Their filing on

June    23,    1998,   was   four   days       late    and   deprived      the   BRB    of

jurisdiction over No. 98-1410.

              AFFIRMED.




                                           3